Citation Nr: 0100890	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-13 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to the payment of accrued benefits.  


REPRESENTATION

Appellant represented by:	Mr. R.R.F., the appellant's 
son


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran had recognized service from December 1941 to 
January 1942 and from February 1945 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.  The appellant is the widow 
of the veteran, who died in August 1997.   


FINDINGS OF FACT

1.  The veteran died in August 1997 at age 80.  The immediate 
cause of death was cardiac respiratory failure, and the 
antecedent cause was pneumonia, severe.  The underlying cause 
of death was diabetes mellitus.  

2.  At the time of the veteran's death, service connection 
was in effect for the following: (1) residuals of a shell 
fragment wound to the right thigh, (2) a right shoulder 
muscle disability, and (3) residuals of a common peroneal 
nerve injury.  The combined rating in effect at the time of 
the veteran's death was 50 percent.   

3.  The veteran's cause of death, which was cardiac 
respiratory failure, due to severe pneumonia, due to diabetes 
mellitus, was not manifested until many years after service 
and is not related to service. 

4.  No claim for additional VA benefits was pending at the 
time of the veteran's death and no VA benefits to which the 
veteran was entitled remained unpaid at the time of his 
death. 


CONCLUSIONS OF LAW

1.  The cause of the veteran's death, which was cardiac 
respiratory failure, due to severe pneumonia, due to diabetes 
mellitus, was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).  

2.  There is no entitlement to accrued benefits.  38 U.S.C.A. 
§ 5121 (West 1991); 38 C.F.R. § 3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

I.  Factual Background

The veteran's service medical records are sparse and 
essentially consist of treatment records, dated from 
September to October 1945, and his separation examination, 
dated in January 1946.  The records are negative for any 
complaints or findings of cardiac respiratory problems, 
pneumonia, and/or diabetes mellitus.  The veteran's January 
1946 separation examination shows that at that time, the 
veteran's cardiovascular system, endocrine system and lungs 
were clinically evaluated as normal.  The veteran's chest x-
ray was negative, and urinalysis was negative for sugar.

The official death certificate indicates that the veteran 
died in August 1997.  The immediate cause of death was 
cardiac respiratory failure, and the antecedent cause was 
pneumonia, severe.  The underlying cause of death was 
diabetes mellitus.  At the time of the veteran's death, 
service connection was in effect for the following: (1) the 
residuals of a shell fragment wound to the right thigh, (2) a 
right shoulder muscle group disability, and (3) the residuals 
of a common peroneal nerve injury.  The combined rating in 
effect at the time of the veteran's death was 50 percent. 

In December 1997, the RO received private medical records 
from the Lingayen Sacred Heart Hospital.  The records show 
that in August 1997, the veteran was hospitalized until his 
death.  The records reflect treatment for the conditions 
listed on the death certificate.  

II.  Analysis

Under pertinent law and VA regulations, service connection 
may be granted for the cause of a veteran's death if the 
evidence of record demonstrates that a disability incurred in 
service either caused or contributed substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 2000); 38 C.F.R. § 3.312 (2000).  
In order for service connection to be granted for the cause 
of the veteran's death, the service-connected disability must 
be shown to have contributed substantially or materially or 
to have combined to cause death or that it aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2000).  

In general, service connection is to be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  Service connection may also 
be granted for a disease which was diagnosed after discharge 
from military service, when the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In addition, service connection may be presumed where a 
chronic disease, including diabetes mellitus, manifests 
itself to a compensable degree within one year from 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309(a) (2000).  

Newly enacted legislation now provides as follow:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.  

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.   

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C. 
§ 5107).   

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exist that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(a)(1)-(3)).   

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

To summarize, the appellant contends, in essence, that the 
veteran's death, which was cardiac respiratory failure, due 
to pneumonia, due to diabetes mellitus, was related to 
service.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, when the determinative issues involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, her 
opinion that the veteran's death was related to his period of 
active service is not competent evidence.     

In the instant case, the Board notes that the weight of the 
probative evidence does not establish either by equipoise or 
by preponderance that the veteran's death-causing conditions, 
including cardiac respiratory failure, pneumonia, and 
diabetes mellitus, began in or were etiologically related to 
his military service.  The Board notes that there is no 
evidence of record which shows that the veteran had any of 
the above conditions in service.  As previously stated, the 
veteran's service medical records, including his January 1946 
separation examination, are negative for any complaints or 
findings of any cardiac respiratory problems, pneumonia, 
and/or diabetes mellitus.  In addition, the veteran's January 
1946 separation examination shows that at that time, the 
veteran's cardiovascular system and lungs were clinically 
evaluated as normal, and his chest x-ray and urinalysis were 
negative.  The Board further notes that there is no evidence 
of record showing that the veteran's diabetes mellitus was 
manifested to a degree of at least 10 percent during the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

The Board observes that the first medical evidence of any of 
the veteran's death-causing conditions, including cardiac 
respiratory arrest, pneumonia, and diabetes mellitus, is in 
August 1997, approximately 51 years after the veteran's 
discharge. Therefore, it is the Board's determination that 
there is no probative medical evidence of record in support 
of the appellant's claim that the veteran's cause of death, 
which was cardiac respiratory arrest, due to pneumonia, due 
to diabetes mellitus, was related to service.  Thus, in light 
of the above, the preponderance of the evidence is against 
the proposition that cardiac respiratory arrest, due to 
pneumonia, due to diabetes mellitus, which was the cause of 
the veteran's death, is causally related in any way to the 
veteran's service.  Accordingly, the preponderance of the 
evidence is against the claim and the claim must be denied.   

In reaching its decision, the Board has considered that 
Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  In this 
case, the Board finds that the appellant is not prejudiced by 
its consideration of her claim pursuant to this new 
legislation insofar as VA has already met all obligations to 
the appellant under this new legislation.  In November 1997 
the RO wrote to the appellant notifying her that she should 
submit all available medical records pertaining to treatment 
for the conditions which she felt caused the veteran's death, 
or that she should provide the names, addresses and dates of 
treatment for all such sources of medical treatment, and that 
the RO would obtain the records of terminal treatment from 
Sacred Heart Hospital; she did not respond to this letter.  
The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal.  
Further, VA has clearly advised the appellant of the types of 
evidence potentially probative of her claim, to include 
medical evidence showing a relationship between the veteran's 
death-causing conditions and his period of service.  In view 
of the foregoing, the Board finds that the appellant will not 
be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the appellant's claim.   


B.  Entitlement to the Payment of Accrued Benefits

I.  Factual Background

At the time of the veteran's death in August 1997, there were 
no claims for VA benefits pending by or on behalf of the 
veteran.

At the time of the veteran's death, he was service-connected 
for the residuals of a shell fragment wound to the right 
thigh, with a 20 percent disabling rating.  He was also 
service-connected for a right shoulder muscle group 
disability, rated as 20 percent disabling, and for the 
residuals of a common peroneal nerve injury, rated as 20 
percent disabling.  The combined rating in effect at the time 
of the veteran's death was 50 percent. 

There is no indication in the record that the veteran had any 
claim for VA benefits pending at the time of his death or 
that he was owed any money by VA.

II.  Analysis

The payment of accrued benefits is governed by 38 U.S.C.A. § 
5121 (West 1991). The statute provides that benefits which 
are "due and unpaid" to a veteran at the time of his death 
may be disbursed to eligible persons.  The Board initially 
notes that the appellant's eligibility to receive accrued 
benefits is not an issue here.

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must either (1) have had a claim 
pending at the time of his death for such benefits or (2) 
have been entitled to benefits under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
"Under § 5121, therefore, a claimant is only entitled to what 
was properly due the veteran at the time of his death, but 
which was unpaid."  Zevalkink v. Brown, 102 F. 3d 1236 (Fed. 
Cir. 1996).

In the instant case, the appellant is seeking accrued 
benefits, based, at least in part, on her contention that the 
veteran's service-connected disabilities were more severe 
than was recognized by VA.  However, no claim for an 
increased disability rating or ratings had been filed by or 
on behalf of the veteran at the time of his death.  Under 38 
U.S.C. § 5101(a) (1998), "[a] specific claim in the form 
prescribed by the Secretary . . . must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary."  Interpretation of 
sections 5101 and 5121 together compels the conclusion that 
there are no accrued benefits to be paid out.  There were no 
unpaid benefits and no claims for VA benefits pending on 
behalf of the veteran at the time of his death.

In short, if accrued benefits do not exist, such cannot be 
paid.  Although the Board appreciates the appellant's 
contention that the veteran's disabilities were worse than 
were recognized by VA, in the absence of a pending claim for 
increased disability ratings during the veteran's lifetime, 
accrued benefits cannot be paid.  See Zevalkink and Jones, 
supra.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law. Accordingly, the appellant is not entitled to 
accrued benefits.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to accrued benefits is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

